Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on August 26, 2021. Claims 1,3-16, 18-20 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,5,15-16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 2010/0077606 to Black et al. (Black) in view of US 2012/0271369 to Ollivier (Ollivier) (both previously cited).
In reference to at least claim 1 
Black teaches a method of forming a lead which discloses a method of forming a lead for use with an implantable medical device, the method comprising: providing a plurality of microcables (e.g. plurality of cables 20, Figs. 3-4), each microcable comprising a core cable (e.g. each cable 20 includes a core cable that incudes 20a-20c, Figs. 4) and an insulation layer surrounding the core cable (e.g. insulative layer 20c surrounds the core cable, Figs. 4), wherein the core cable comprises a plurality of cable strands (e.g. core cable is a multi-strand cable that includes a plurality of strands formed of a lower resistance material 20a and high strength material 20b, Figs. 4, para. [0036]); and forming, for each of the plurality of microcables, at least one exposed area within the insulation layer and exposing at least one bare core cable portion through the at least one exposed area (e.g. exposed conductive material 20a and 20b, para. [0047]); wherein each at least one bare core cable portion forms an 
Ollivier teaches an endocardial stimulation/defibrillation system of the left ventricle which discloses a method that includes providing a microlead (e.g. 42) that includes a plurality of microcables (e.g. 68), each microcable has a core cable (e.g. wires 70 and 72 make up the “core cable”, Fig. 6), wherein the core cable comprises a plurality of cable strands (e.g. wires 70 and 72 make up the “core cable”, Fig. 6), forming at least one exposed area to expose the at least one bare core cable portion through the exposed area to form at least one electrode of the lead (e.g. 38, 64, 66) in which the microlead has an outer diameter of 1.5 French (e.g. microlead 42 has an outer diameter between 0.5mm – 0.7mm, Fig. 6; 480, para. [0084]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method and lead of Black with the teaching of Ollivier to include sizing the implantable lead with an outer diameter of 1.5 French in order to yield the predictable result of a lead size that reduces scar tissue formation, occlusion of the venous system through which the lead passes and reduces thrombo-embolisms. 
In reference to at least claim 5
Black modified by Ollivier teaches a lead according to claim 1. Black further discloses the method further comprising forming, for each of the plurality of microcables, the core cable by twisting a plurality of elementary strands together (e.g. core cable formed my twisting the plurality of strands formed by material 20 and 20b together, Fig. 4).
In reference to at least claim 15
Black modified by Ollivier teaches a lead according to claim 1. Black further discloses the method wherein each of the plurality of microcables is configured to be individually conductive and individually-selectable by an implantable medical device, for selective stimulation of the separately exposed 
In reference to at least claim 16
Black teaches a method of forming a lead which discloses a lead for an active implantable medical device formed by a process comprising the steps of: providing a plurality of microcables (e.g. plurality of cables 20, Figs. 3-4), each microcable comprising a core cable (e.g. each cable 20 includes a core cable that incudes 20a-20c, Figs. 4) and an insulation layer surrounding the core cable (e.g. insulative layer 20c surrounds the core cable, Figs. 4), wherein the core cable comprises a plurality of cable strands (e.g. core cable is a multi-strand cable that includes a plurality of strands formed of a lower resistance material 20a and high strength material 20b, Figs. 4, para. [0036]); and forming, for each of the plurality of microcables, at least one exposed area within the insulation layer and exposing at least one bare core cable portion through the at least one exposed area (e.g. exposed conductive material 20a and 20b, para. [0047]); wherein each at least one bare core cable portion forms an electrode of the lead (e.g. exposed conductive material eventually join to an electrode 18 and a terminal 16, para. [0032] [0047], [0056]). Black further discloses the lead having a diameter of 0.055 inches but does not explicitly teach the lead having an outer diameter of no greater than 1.5 French. 
Ollivier teaches an endocardial stimulation/defibrillation system of the left ventricle which discloses a method that includes providing a microlead (e.g. 42) that includes a plurality of microcables (e.g. 68), each microcable has a core cable (e.g. wires 70 and 72 make up the “core cable”, Fig. 6), wherein the core cable comprises a plurality of cable strands (e.g. wires 70 and 72 make up the “core cable”, Fig. 6), forming at least one exposed area to expose the at least one bare core cable portion through the exposed area to form at least one electrode of the lead (e.g. 38, 64, 66) in which the microlead has an outer 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method and lead of Black with the teaching of Ollivier to include sizing the implantable lead with an outer diameter of 1.5 French in order to yield the predictable result of a lead size that reduces scar tissue formation, occlusion of the venous system through which the lead passes and reduces thrombo-embolisms. 
In reference to at least claim 20
Black modified by Ollivier teaches a lead according to claim 16. Black further discloses the lead wherein each of the plurality of microcables is configured to be individually conductive and individually-selectable by an implantable medical device, for selective stimulation of the separately exposed areas (e.g. exposed conductive material eventually join to an electrode 18 and a terminal 16, each terminal 16 is electrically connected to a single electrode 18 via conductor 20, therefore the microcables are configured to be individually conductive and selectable by an implantable medical device, para. [0032], [0047], [0056]).

Claims 1,5,8-9 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0137382 to Swanson (Swanson) in view of US 2012/0271369 to Ollivier (Ollivier) (both previously cited). 
In reference to at least claim 1
Swanson teaches a method for fabrication of a neurostimulation lead including multiple microcables which discloses a method of forming a lead for use with an implantable medical device, the method comprising: providing a plurality of microcables (e.g. microcables, 14, Figs. 4-6), each microcable comprising a core cable (e.g. cable shown within Fig. 4) and an insulation layer surrounding the core cable (e.g. cable surrounded by outer sheath of insulative material 403, Figs. 4), wherein the core cable comprises a plurality of cable strands (e.g. conductors “strands” 401, Fig. 4, para. [0024]); forming, for each of 
Ollivier teaches an endocardial stimulation/defibrillation system of the left ventricle which discloses a method that includes providing a microlead (e.g. 42) that includes a plurality of microcables (e.g. 68), each microcable has a core cable (e.g. wires 70 and 72 make up the “core cable”, Fig. 6), wherein the core cable comprises a plurality of cable strands (e.g. wires 70 and 72 make up the “core cable”, Fig. 6), forming at least one exposed area to expose the at least one bare core cable portion through the exposed area to form at least one electrode of the lead (e.g. 38, 64, 66) in which the microlead has an outer diameter of 1.5 French (e.g. microlead 42 has an outer diameter between 0.5mm – 0.7mm, Fig. 6; 480, para. [0084]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method and lead of Swanson with the teaching of Ollivier to include sizing the implantable lead with an outer diameter of 1.5 French in order to yield the predictable result of a lead size that reduces scar tissue formation, occlusion of the venous system through which the lead passes and reduces thrombo-embolisms. 
In reference to at least claim 5
Swanson modified by Ollivier teaches a device according to claim 1. Swanson further discloses the method further comprising forming, for each of the plurality of microcables, the core cable by twisting a plurality of elementary strands together (e.g. conductors “strands” are twisted around one another, Figs. 4-6, para. [0024]). 
In reference to at least claim 8

In reference to at least claim 9
Swanson modified by Ollivier teaches a method according to claim 1. Swanson further discloses a sleeve partially surrounding the plurality or microleads (e.g. ‘382, 502, Fig. 5) but does not explicitly teach the sleeve being a heat-shrinkable material. It would have been obvious to one having ordinary skill in the art at the time of the invention to make the outer sleeve a heat-shrinkable polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, see MPEP §2144.07.
In reference to at least claim 16
Swanson teaches a method for fabrication of a neurostimulation lead including multiple microcables which discloses a lead for an active implantable medical device formed by a process comprising: providing a plurality of microcables (e.g. microcables, 14, Figs. 4-6), each microcable comprising a core cable (e.g. cable shown within Fig. 4) and an insulation layer surrounding the core cable (e.g. cable surrounded by outer sheath of insulative material 403, Figs. 4), wherein the core cable comprises a plurality of cable strands (e.g. conductors “strands” 401, Fig. 4, para. [0024]); forming, for each of the plurality of microcables, at least one exposed area within the insulation layer and exposing at least one bare core cable portion through the at least one exposed area (e.g. expose area by removing insulative layer, para. [0007], [0024]-[0026]); wherein each at least one bare core cable portion forms an electrode of the lead (e.g. expose area by removing insulative layer for electrode and terminal fabrication, para. [0007], [0024]-[0026]). Swanson does not explicitly teach the lead having an outer diameter of no greater than 1.5 French. 
Ollivier teaches an endocardial stimulation/defibrillation system of the left ventricle which discloses a method that includes providing a microlead (e.g. 42) that includes a plurality of microcables (e.g. 68), each microcable has a core 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method and lead of Swanson with the teaching of Ollivier to include sizing the implantable lead with an outer diameter of 1.5 French in order to yield the predictable result of a lead size that reduces scar tissue formation, occlusion of the venous system through which the lead passes and reduces thrombo-embolisms. 

Claims 3 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0077606 to Black et al. (Black) in view of US 2012/0271369 to Ollivier (Ollivier) as applied to claims 1 and 16 further in view of US 2009/0157136 to Yang et al. (Yang) (previously cited).   
In reference to at least claims 3 and 18
Black modified by Ollivier teaches a method and lead according to claims 1 and 16 but does not explicitly teach the method further comprising longitudinally shifting distal ends of the plurality of microcables from each other to produce a progressive reduction of the diameter and to introduce a stiffness gradient in a distal portion of the lead. 
Yang teaches motion-based optimization for placement of cardiac stimulation electrode leads which discloses a multifilar electrode-nearing guidewire with a distal end that has a decreasing diameter or other tapered shape that allows for navigation of the guidewire into narrower veins (e.g. Fig. 7; paragraphs [0095]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method and lead of Black modified by .

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0077606 to Black et al. (Black) in view of US 2012/0271369 to Ollivier (Ollivier) as applied to claim 1 further in view of US Patent No. 5,760,341 to Laske et al. (Laske) (previously cited).
In reference to at least claim 4
Black modified by Ollivier teaches a method according to claim 1 but does not explicitly teach the method further comprising positioning a central microcable in a center of the plurality of microcables, the central microcable having a distal electrode. It was well known at the time of the invention to provide a central microcable with an electrode on its distal end and a plurality of peripheral microcables surrounding the central microcable as evidence by Laske (e.g. plurality of conductor cables “microcables” containing core cables that include a plurality of wire strands, Figs. 1-2 and 4, distal ends of each conductor cable connected to an electrode, Col. 5, ll. 26-34) therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Black to include a central microcable as the support structure with an electrode connected on its distal end in order to yield the predictable result of a lead configuration that provides enhanced strength and electrical conductivity.

Claims 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0077606 to Black et al. (Black) in view of US 2012/0271369 to Ollivier (Ollivier) as applied to claim 1 further in view of US 2006/0106443 to Michael et al. (Michael) (previously cited). 
In reference to at least claim 6

Michael teaches a drawn strand filled tubing wire which discloses a lead (e.g. Fig. 2A) comprising: a plurality of microcables (e.g. 44, Fig. 2A; 44',44", 44"', Fig. 2B), each microcable comprising: a core cable (e.g. Fig. 4) comprising a plurality of cable strands (e.g. 54, Figs. 3-4) in which the cable strains contain a composite structure comprising a structuring material and a radiopaque material (e.g. various materials to provide specific mechanical attributes, Figs. 8-9, para. [0052]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Black modified by Ollivier with the teachings of Michael to include forming the elementary strands to include a composite structure comprising a structuring material and a radiopaque material in order to yield the predictable result of improving overall strength, radiopacity and fatigue life of the microcable. 
In reference to at least claim 7
Black modified by Ollivier teaches a method according to claim 5 but does not explicitly teach forming an outer layer of the elementary strands comprising an outer layer of material that is of low magnetic susceptibility, wherein the magnetic susceptibility  of the outer layer of material is lower than 100 *10-12m3 x mol-1.
Michael teaches a drawn strand filled tubing wire which discloses a lead (e.g. Fig. 2A) comprising: a plurality of microcables (e.g. 44, Fig. 2A; 44',44", 44'", Fig. 2B), each microcable comprising: a core cable (e.g. Fig. 4) comprising a plurality of cable strands (e.g. 54, Figs. 3-4) in which the cable strains comprise an outer layer of material of low magnetic susceptibility including tantalum (e.g. para. [0044]-[0045], [0053]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Black modified by Ollivier with the teachings of Michael to include forming an outer layer of material on the .

Claims 10 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0137382 to Swanson (Swanson) in view of US 2012/0271369 to Ollivier (Ollivier) as applied to claims 1 and 16 further in view of US Patent No. 5,760,341 to Laske et al. (Laske) (previously cited).
In reference to at least claims 10 and 19
Swanson modified by Ollivier teaches a method and lead according to claims 1 and 16. Swanson further discloses coupling together the plurality of microcables in a twisted configuration within the lead such that the twisted configuration include a plurality of peripheral microcables and together form a multipolar detection/stimulation distal active portion of the lead (e.g. Figs. 1 and 5-6) but does not explicitly teach positioning a central microcable in a center of the plurality of microcables. It was well known at the time of the invention to provide a central microcable with an electrode on its distal end and a plurality of peripheral microcables surrounding the central microcable as evidence by Laske (e.g. plurality of conductor cables “microcables” containing core cables that include a plurality of wire strands, Figs. 1-2 and 4, distal ends of each conductor cable connected to an electrode, Col. 5, ll. 26-34) therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Black to include a central microcable as the support structure in order to yield the predictable result of a lead configuration that provides enhanced strength and electrical conductivity.

Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0137382 to Swanson (Swanson) in view of US 2012/0271369 to Ollivier (Ollivier) and US Patent No. 5,760,341 to Laske et al. (Laske) as applied to claim 10 further in view of US 2010/0137928 to Duncan et al. (Duncan) (previously cited).
In reference to at least claims 11-12
Swanson modified by Ollivier as evidence by Laske teaches a method according to claim 10 but does not explicitly teach extending the at least one exposed area 360 degrees around a circumference of the lead over a length corresponding to one turn of the microcable within the twisted configuration.
Duncan teaches an implantable lead (e.g. 10, Fig. 1) comprising: a plurality of microcables (e.g. 22, 24,26, Figs. 2-4A), each microcable comprising: an electrically conducting core cable configured to be connected to a pole of a multipolar generator of an active implantable medical device, wherein the core cable comprises a plurality of elementary strands twisted together (e.g. Figs. 3F, 4A; paragraphs [0009], [0034]-[0035], [0078]). Duncan further discloses a polymer insulation layer surrounding the core cable, wherein the polymer insulation layer has formed therein at least one exposed area, wherein the core cable comprises at least one bare core cable portion exposed through the at least one exposed area (e.g. abstract; Figs. 3F; paragraphs [0009], [0011], [0016], [0086], [0088]) and wherein the exposed area extends 360 degrees around a circumference of the lead (e.g. ‘928, Fig. 3F) and wherein the at least one bare core cable portion forms a monopolar detection/stimulation electrode (e.g. abstract; paragraphs [0011], [0016], [0086], [0088]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Swanson modified by Ollivier as evidence by Laske with the teachings of Duncan to include the exposed area extending 360 degrees around a circumference of the lead in order to yield the predictable result of providing more exposure to the conductor increasing the surface area to improve the electrical contact between the wire and the inner ring.

Claims 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0077606 to Black et al. (Black) in view of US 2012/0271369 to Ollivier (Ollivier) as applied to claim 1 in view of US 2011/0220408 to Walsh et. al. Walsh (previously cited). 
In reference to at least claims 13-14
Black modified by Ollivier teaches a lead according to claim 1 and further discloses the electrodes including ring electrodes (e.g. ring electrodes 18, Figs. 1-2) but does not explicitly teach the method further comprising positioning an inner ring and outer ring on each of the at least one bare cable portion of each of the plurality of microcables. 
Walsh teaches an electrode and connector attachments for a cylindrical glass fiber wire lead which discloses an inner ring (e.g. 45, Fig. 2) positioned on a bare cable portion (e.g. paragraph [0058]) and an outer ring (e.g. 52, Figs 5-6,10,12, paragraphs [0060]-[0061],[0067]) surrounding the plurality of microcables, wherein the outer ring is in electrical contact with the inner ring (e.g. Figs 5-6,10,12).
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Black modified by Ollivier with the teachings of Walsh to include an inner ring and an outer ring surrounding the plurality of microcables, wherein the outer ring is in electrical contact with the inner ring in order to yield the predictable result of a robust electrical connection that improves the durability, lifetime flexibility and versatility of the lead.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,17-20 and 27 of U.S. Patent No. 10,463,848. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-20 in the instant application are product by process claims in which the lead made from the process is almost identical to the lead recited within claims 1-2,17-20 and 27 within U.S. Patent No. 10,463,848 with the lead made by the process claims in the instant application being more generic and fully anticipated by the lead recited within U.S. Patent No. 10,463,848, therefore a patent to the instant application would improperly extend the right to exclude granted by U.S. Patent No. 10,463,848, see MPEP 804.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the rejection has been amended to include additional references and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e. the arguments regarding the lead being no greater than 1.5 French. Applicant has not provided any arguments regarding the double patenting rejection therefore the rejection has been maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENNIFER L GHAND/Examiner, Art Unit 3792